Title: To James Madison from George M. Dallas, 1817
From: Dallas, George M.
To: Madison, James


Letter not found. 1817. Offered for sale by William R. Benjamin in The Collector: A Magazine for Autograph and Historical Collectors, Catalogue No. 168 (1902), 115. Described as a two-page autograph letter, signed, with the following extract: “Speaks of his article on Madison’s administration. ‘It constitutes a brief and conclusive vindication of yourself and your cabinet from the charges so voluminously made by Gen. Wilkinson. I am desired by my mother to convey her most affectionate remembrances to Mrs. Madison and yourself. The wound she has received can be cured or alleviated by time only.’” The wound referred to was the death of her husband, Alexander James Dallas, in January 1817.
